Opinion by
Orlady, J.,
The court below found as a fact that there was due to the estate of the decedent from Cyrus R. Yost “ on a note of $5,000, April 1, 1890, the amount of the note with interest at five per cent from April 1, less $1,750,” and also “on a note of $489, dated July 17, 1895, there was due the amount of the note with interest at five per cent from June 17, 1895, less $73.35.”
If the surcharge depended alone on the proof of the promise to pay the principal and not the interest it would be controlled by Graham v. Keys, 29 Pa. 189, but the facts here are materially different. The indorsements on the note in the handwriting of the decedent, and the written calculation of interest, signed by Cyrus R. Yost, which were in the possession of the decedent, and were produced by the administrators upon notice, contradict the claim of the debtor, as made by his book entries. -The administrators did not charge themselves with the principal alone, but they accepted the amount fixed by the appraisers, which embraced interest from an unnamed date and supplemented by the other items of proof, sustain the finding of the court. The absence of receipts for the alleged payment of interest was significant, as they should have come from *226the same source that produced the statement or calculations on the note. The admission of liability was not expressly limited to the principal as contended for, and if the appellants were misled by the remark of the court, “If he admits only the principal he will not be charged with the interest,” the burden was still on them to show that the interest had been in fact paid, in support of which they did adduce some proof, but the facts were conflicting, and were found by the court to be against their contention. The court after hearing the exceptions reduced the item of surcharge of grain in the straw at the decedent’s death so that the administrators were surcharged only with the amount they actually received, and we are not disposed to disturb this conclusion.
The assignments of error are overruled and the judgment is affirmed and the motion for a reargument is refused.